Title: From Louisa Catherine Johnson Adams to Mary Catherine Hellen Adams, 26 October 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Mary Catherine Hellen


				
					
					Washington 26. October 1823
				
				I wrote you a few lines to tell you that I have no particular choice in point of colour for a bonnet but want something stylish and fashionable—Your Aunt Caroline says she has no choice but hers must be such an one as she can wear at Church—We are all well and expect to see you very soon—Abigail is on her way and will be here soon—I send the Engraving to Mr. Hopkinson with this Letter—As I have a lilac Pelice you had better get me two yard of reps like the pattern enclosed—love to all—
				
					L. C. A—
				
				
			